Citation Nr: 1229674	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-25 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, including bipolar disorder and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim seeking service connection for posttraumatic stress disorder (PTSD).

In July 2006, a video conference hearing was held before the undersigned Acting Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.  

In July 2009, the Board issued a decision which granted service connection for PTSD, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, pursuant to the decision of the United States Court of Appeals (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In June 2010, the RO issued a rating decision granting service connection for PTSD with major depression, effective from December 2003.  

In December 2010, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  Since then, the issue on appeal has been recharacterized to reflect the Veteran's diagnoses of bipolar disorder and polysubstance abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record);  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  



FINDING OF FACT

The Veteran was diagnosed with bipolar disorder and polysubstance abuse during the course of this appeal, and these conditions cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder and polysubstance abuse have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, specifically prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 105(a) either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381. 

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3). 

In January 2004, the Veteran filed his original claim seeking service connection for PTSD.  

In June 2010, the RO issued a rating decision which granted service connection for PTSD with major depressive disorder, effective from December 2003.

A review of the Veteran's claims file revealed that he had been diagnosed with bipolar disorder and polysubstance abuse during the course of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Accordingly, the Board must consider whether service connection is warranted for these two conditions. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As for his bipolar disorder, an October 2004 opinion letter from VA physician, E.W., M.D., noted that the Veteran was being treated for severe, chronic PTSD and bipolar disorder.  The report noted that the Veteran had been witnessed in both hypomanic and depressive states, and that he had difficulty working and maintaining jobs because of his affective instability and irritability.  Dr W. then opined that both of the Veteran's conditions, PTSD and bipolar disorder, had their onset during his military service.  Having been diagnosed with bipolar disorder during the course of this appeal, and having submitted a medical opinion linking this condition to the Veteran's military service, service connection for bipolar disorder is warranted.  

In similar fashion, VA treatment records, dated after January 2004, revealed multiple diagnoses of polysubstance abuse.  Moreover, the VA examiner in February 2012, after having reviewed the Veteran's claims file, opined that it was as likely as not that the Veteran's polysubstance abuse was related to his PTSD.  Although his January 2011 VA examination for mental disorders concluded with a diagnosis of polysubstance abuse in sustained remission, this does not negate the prior diagnoses of polysubstance abuse shown after he filed his claim of service connection herein.

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's bipolar disorder was incurred or aggravated during his military service; and whether the Veteran's polysubstance abuse was the result of his service-connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bipolar disorder and polysubstance abuse is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bipolar disorder and polysubstance abuse is granted.




____________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


